EXHIBIT 10.2

STOCK PLEDGE, HYPOTHECATION AND SECURITY AGREEMENT

This STOCK PLEDGE, HYPOTHECATION AND SECURITY AGREEMENT, dated as of November 8,
2006 (together with all amendments, if any, from time to time hereto, this
“Agreement”) between AYIN HOLDING COMPANY, INC., a Delaware corporation (the
“Pledgor”) and NEW STREAM COMMERCIAL FINANCE, LLC, a Delaware limited liability
company (“Pledgee”).

W I T N E S S E T H:

WHEREAS, AYIN TOWER MANAGEMENT SERVICES, INC., a Delaware corporation
(“Borrower”), and Pledgee have entered into certain financing arrangements
pursuant to certain financing agreements, including, without limitation, the
Loan and Security Agreement dated as of November 8, 2006 (the “Loan Agreement”)
and certain notes, instruments, guaranties and other agreements executed and/or
delivered in connection therewith (all of the foregoing, together with the
Credit Agreement, as the same now exists or may hereafter be amended, restated,
renewed, extended, replaced, supplemented or otherwise modified, collectively,
the “Agreements”);

WHEREAS, Pledgor is the record and beneficial owner of the shares of Stock
listed in Schedule I hereto;

WHEREAS, Pledgor owns all of the issued and outstanding capital stock of
Borrower and benefits from the credit facilities made available to Borrower
under the Loan Agreement;

WHEREAS, Pledgor has requested that Pledgee continue to make loans and advances
to Borrower, which loans and advances will have a direct benefit to Pledgor,
and, in consideration of the foregoing, Pledgor has agreed to secure the payment
and performance of the Borrower’s Obligations under the Agreements by executing
and delivering to Pledgee this Pledge Agreement, delivering to Pledgee the
Pledged Securities which are registered in the name of Pledgor, together with
appropriate powers duly executed in blank by Pledgor, and delivering to Pledgee
any and all other documents which Pledgee deems necessary to protect Pledgee’s
interests hereunder;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lender to make Loans under the Loan Agreement, it is
agreed as follows:


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE LOAN AGREEMENT ARE USED HEREIN AS THEREIN DEFINED, AND THE FOLLOWING SHALL
HAVE (UNLESS OTHERWISE PROVIDED ELSEWHERE IN THIS AGREEMENT) THE FOLLOWING
RESPECTIVE MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR
AND PLURAL FORM OF THE TERMS DEFINED):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.


--------------------------------------------------------------------------------




“Event of Default” means:


(A)           A CASE OR PROCEEDING SHALL HAVE BEEN COMMENCED INVOLUNTARILY
AGAINST BORROWER OR PLEDGOR IN A COURT HAVING COMPETENT JURISDICTION SEEKING A
DECREE OR ORDER:  (I) UNDER THE UNITED STATES BANKRUPTCY CODE OR ANY OTHER
APPLICABLE FEDERAL, STATE OR FOREIGN BANKRUPTCY OR OTHER SIMILAR LAW, AND
SEEKING EITHER (A) THE APPOINTMENT OF A CUSTODIAN, RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR SUCH PERSON OR OF
ANY SUBSTANTIAL PART OF ITS PROPERTIES, OR (B) THE REORGANIZATION OR WINDING UP
OR LIQUIDATION OF THE AFFAIRS OF ANY SUCH PERSON, AND SUCH CASE OR PROCEEDING
SHALL REMAIN UNDISMISSED OR UNSTAYED FOR SIXTY (60) CONSECUTIVE DAYS OR SUCH
COURT SHALL ENTER A DECREE OR ORDER GRANTING THE RELIEF SOUGHT IN SUCH CASE OR
PROCEEDING; OR (II) INVALIDATING OR DENYING ANY PERSON’S RIGHT, POWER, OR
COMPETENCE TO ENTER INTO OR PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR
INVALIDATING OR DENYING THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
ACTION TAKEN HEREUNDER OR THEREUNDER; OR


(B)           BORROWER OR PLEDGOR SHALL (I) COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR
FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, CONSERVATORSHIP OR
RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO
IT OR SEEKING APPOINTMENT OF A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE,
TRUSTEE OR SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTIES, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(III) CONSENT TO OR TAKE ANY ACTION IN FURTHERANCE OF, OR, INDICATING ITS
CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN
PARAGRAPHS (B) OR (C) OF THIS DEFINITION OR CLAUSES (I) AND (II) OF THIS
PARAGRAPH (C), OR (IV) SHALL ADMIT IN WRITING ITS INABILITY TO, OR SHALL BE
GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares.

“Pledged Shares” means those shares listed on Schedule I hereto.

“Obligations” has the meaning assigned to such term in the Loan Agreement.


2.             PLEDGE.  PLEDGOR HEREBY PLEDGES TO LENDER, AND GRANTS TO LENDER A
FIRST PRIORITY SECURITY INTEREST IN ALL OF THE FOLLOWING (COLLECTIVELY, THE
“PLEDGED COLLATERAL”):


(A)           THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED
SHARES, AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY
OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES; AND


(B)           SUCH PORTION, AS DETERMINED BY LENDER AS PROVIDED IN SECTION 6(D)
BELOW, OF ANY ADDITIONAL SHARES OF STOCK OF A PLEDGED ENTITY FROM TIME TO TIME
ACQUIRED BY PLEDGOR IN ANY MANNER (WHICH SHARES SHALL BE DEEMED TO BE PART OF
THE PLEDGED SHARES), AND THE CERTIFICATES REPRESENTING SUCH ADDITIONAL SHARES,
AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY OR
PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH STOCK.

2


--------------------------------------------------------------------------------





3.             SECURITY FOR OBLIGATIONS.  AS SECURITY FOR THE PROMPT AND
UNCONDITIONAL PAYMENT AND PERFORMANCE WHEN DUE OF THE BORROWER’S OBLIGATIONS TO
PLEDGEE, PLEDGOR HEREBY PLEDGES, HYPOTHECATES, ASSIGNS, TRANSFERS AND SETS OVER
TO PLEDGEE, THE PLEDGED PROPERTY, AND GRANTS TO PLEDGEE A CONTINUING SECURITY
INTEREST IN THE PLEDGED PROPERTY AND THE PROCEEDS THEREOF.


4.             DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES AND ALL
PROMISSORY NOTES AND INSTRUMENTS EVIDENCING THE PLEDGED COLLATERAL SHALL BE
DELIVERED TO AND HELD BY OR ON BEHALF OF LENDER PURSUANT HERETO.  ALL PLEDGED
SHARES SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


5.             REPRESENTATIONS AND WARRANTIES.  PLEDGOR REPRESENTS AND WARRANTS
TO LENDER THAT:


(A)           PLEDGOR IS, AND AT THE TIME OF DELIVERY OF THE PLEDGED SHARES TO
LENDER WILL BE, THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER OF SUCH
PLEDGED COLLATERAL PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN THEREON OR
AFFECTING THE TITLE THERETO, EXCEPT FOR ANY LIEN CREATED BY THIS AGREEMENT;


(B)           ALL OF THE PLEDGED SHARES HAVE BEEN DULY AUTHORIZED, VALIDLY
ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE;


(C)           PLEDGOR HAS THE RIGHT AND REQUISITE AUTHORITY TO PLEDGE, ASSIGN,
TRANSFER, DELIVER, DEPOSIT AND SET OVER THE PLEDGED COLLATERAL PLEDGED BY
PLEDGOR TO LENDER AS PROVIDED HEREIN;


(D)           THE PLEDGED SHARES HAVE NOT BEEN ISSUED OR TRANSFERRED IN
VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE OR SIMILAR LAWS
OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE SUBJECT;


(E)           ALL OF THE PLEDGED SHARES ARE PRESENTLY OWNED BY PLEDGOR, AND ARE
PRESENTLY REPRESENTED BY THE CERTIFICATES LISTED ON PART A OF SCHEDULE I
HERETO.  AS OF THE DATE HEREOF, THERE ARE NO EXISTING OPTIONS, WARRANTS, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO THE PLEDGED SHARES;


(F)            NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON IS REQUIRED (I) FOR THE PLEDGE BY PLEDGOR OF THE PLEDGED COLLATERAL
PURSUANT TO THIS AGREEMENT OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY PLEDGOR, OR (II) FOR THE EXERCISE BY LENDER OF THE VOTING OR OTHER
RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN RESPECT OF THE PLEDGED
COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION
WITH SUCH DISPOSITION BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY;


(G)           THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED COLLATERAL
PURSUANT TO THIS AGREEMENT WILL CREATE A VALID FIRST PRIORITY LIEN ON AND A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF THE LENDER IN THE PLEDGED
COLLATERAL AND THE PROCEEDS THEREOF, SECURING THE PAYMENT OF THE OBLIGATIONS,
SUBJECT TO NO OTHER LIEN;


(H)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PLEDGOR
ENFORCEABLE AGAINST PLEDGOR IN ACCORDANCE

3


--------------------------------------------------------------------------------





WITH ITS TERMS; AND


(I)            THE PLEDGED SHARES CONSTITUTE 100% OF THE ISSUED AND OUTSTANDING
SHARES OF STOCK OF EACH PLEDGED ENTITY.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.


6.             COVENANTS.  PLEDGOR COVENANTS AND AGREES THAT UNTIL THE
TERMINATION DATE:


(A)           WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, PLEDGOR WILL NOT
SELL, ASSIGN, TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO
THE PLEDGED COLLATERAL, OR ANY UNPAID DIVIDENDS, INTEREST OR OTHER DISTRIBUTIONS
OR PAYMENTS WITH RESPECT TO THE PLEDGED COLLATERAL OR GRANT A LIEN IN THE
PLEDGED COLLATERAL, UNLESS OTHERWISE EXPRESSLY PERMITTED BY THE LOAN AGREEMENT;


(B)           PLEDGOR WILL, AT ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND
DELIVER ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS LENDER FROM TIME TO
TIME MAY REQUEST IN ORDER TO ENSURE TO LENDER THE BENEFITS OF THE LIENS IN AND
TO THE PLEDGED COLLATERAL INTENDED TO BE CREATED BY THIS AGREEMENT, INCLUDING
THE FILING OF ANY NECESSARY CODE FINANCING STATEMENTS, WHICH MAY BE FILED BY
LENDER WITH OR (TO THE EXTENT PERMITTED BY LAW) WITHOUT THE SIGNATURE OF
PLEDGOR, AND WILL COOPERATE WITH LENDER, AT PLEDGOR’S EXPENSE, IN OBTAINING ALL
NECESSARY APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER FEDERAL, STATE, LOCAL
OR FOREIGN LAW IN CONNECTION WITH SUCH LIENS OR ANY SALE OR TRANSFER OF THE
PLEDGED COLLATERAL;


(C)           PLEDGOR HAS AND WILL DEFEND THE TITLE TO THE PLEDGED COLLATERAL
AND THE LIENS OF LENDER IN THE PLEDGED COLLATERAL AGAINST THE CLAIM OF ANY
PERSON AND WILL MAINTAIN AND PRESERVE SUCH LIENS; AND


(D)           PLEDGOR WILL, UPON OBTAINING OWNERSHIP OF ANY ADDITIONAL STOCK OR
PROMISSORY NOTES OR INSTRUMENTS OF A PLEDGED ENTITY OR STOCK OR PROMISSORY NOTES
OR INSTRUMENTS OTHERWISE REQUIRED TO BE PLEDGED TO LENDER PURSUANT TO ANY OF THE
LOAN DOCUMENTS, WHICH STOCK, NOTES OR INSTRUMENTS ARE NOT ALREADY PLEDGED
COLLATERAL, PROMPTLY (AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS) DELIVER
TO LENDER A PLEDGE AMENDMENT, DULY EXECUTED BY PLEDGOR, IN SUBSTANTIALLY THE
FORM OF SCHEDULE II HERETO (A “PLEDGE AMENDMENT”) IN RESPECT OF ANY SUCH
ADDITIONAL STOCK, NOTES OR INSTRUMENTS, PURSUANT TO WHICH PLEDGOR SHALL PLEDGE
TO LENDER ALL OF SUCH ADDITIONAL STOCK, NOTES AND INSTRUMENTS.  PLEDGOR HEREBY
AUTHORIZES LENDER TO ATTACH EACH PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES
THAT ALL PLEDGED SHARES LISTED ON ANY PLEDGE AMENDMENT DELIVERED TO LENDER SHALL
FOR ALL PURPOSES HEREUNDER BE CONSIDERED PLEDGED COLLATERAL.


7.             PLEDGOR’S RIGHTS.  AS LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND UNTIL WRITTEN NOTICE SHALL BE GIVEN TO PLEDGOR IN
ACCORDANCE WITH SECTION 8(A) HEREOF:


(A)           PLEDGOR SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO VOTE AND GIVE
CONSENTS WITH RESPECT TO THE PLEDGED COLLATERAL, OR ANY PART THEREOF FOR ALL
PURPOSES NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE
CAST, AND NO CONSENT SHALL BE GIVEN OR ACTION TAKEN, WHICH WOULD HAVE THE EFFECT
OF IMPAIRING THE POSITION OR INTEREST OF LENDER IN RESPECT OF THE PLEDGED
COLLATERAL OR WHICH WOULD AUTHORIZE,

4


--------------------------------------------------------------------------------




effect or consent to (unless and to the extent expressly permitted by the Loan
Agreement):


(I)            THE DISSOLUTION OR LIQUIDATION, IN WHOLE OR IN PART, OF A PLEDGED
ENTITY;


(II)           THE CONSOLIDATION OR MERGER OF A PLEDGED ENTITY WITH ANY OTHER
PERSON;


(III)          THE SALE, DISPOSITION OR ENCUMBRANCE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF A PLEDGED ENTITY, EXCEPT FOR LIENS IN FAVOR OF LENDER;


(IV)          ANY CHANGE IN THE AUTHORIZED NUMBER OF SHARES, THE STATED CAPITAL
OR THE AUTHORIZED SHARE CAPITAL OF A PLEDGED ENTITY OR THE ISSUANCE OF ANY
ADDITIONAL SHARES OF ITS STOCK; OR


(V)           THE ALTERATION OF THE VOTING RIGHTS WITH RESPECT TO THE STOCK OF A
PLEDGED ENTITY; AND


(B)           EXCEPT AS EXPRESSLY PERMITTED UNDER THE LOAN AGREEMENT, ALL
DIVIDENDS, PAYMENTS AND INTEREST AND ALL OTHER DISTRIBUTIONS IN RESPECT OF ANY
OF THE PLEDGED SHARES, WHENEVER PAID OR MADE, SHALL BE DELIVERED TO LENDER TO
HOLD AS PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY PLEDGOR, BE RECEIVED IN
TRUST FOR THE BENEFIT OF LENDER, BE SEGREGATED FROM THE OTHER PROPERTY OR FUNDS
OF PLEDGOR, AND BE FORTHWITH DELIVERED TO LENDER AS PLEDGED COLLATERAL IN THE
SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).


8.             DEFAULTS AND REMEDIES; PROXY.


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUATION OF SUCH EVENT OF DEFAULT, AND CONCURRENTLY WITH WRITTEN NOTICE TO
PLEDGOR, LENDER (PERSONALLY OR THROUGH AN AGENT) IS HEREBY AUTHORIZED AND
EMPOWERED TO TRANSFER AND REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR
INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR
INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL
OTHER RIGHTS AS A HOLDER WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON, TO SELL IN
ONE OR MORE SALES AFTER TEN (10) DAYS’ NOTICE OF THE TIME AND PLACE OF ANY
PUBLIC SALE OR OF THE TIME AT WHICH A PRIVATE SALE IS TO TAKE PLACE (WHICH
NOTICE PLEDGOR AGREES IS COMMERCIALLY REASONABLE) THE WHOLE OR ANY PART OF THE
PLEDGED COLLATERAL AND TO OTHERWISE ACT WITH RESPECT TO THE PLEDGED COLLATERAL
AS THOUGH LENDER WAS THE OUTRIGHT OWNER THEREOF.  ANY SALE SHALL BE MADE AT A
PUBLIC OR PRIVATE SALE AT LENDER’S PLACE OF BUSINESS, OR AT ANY PLACE TO BE
NAMED IN THE NOTICE OF SALE, EITHER FOR CASH OR UPON CREDIT OR FOR FUTURE
DELIVERY AT SUCH PRICE AS LENDER MAY DEEM FAIR, AND LENDER MAY BE THE PURCHASER
OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL SO SOLD AND HOLD THE SAME
THEREAFTER IN ITS OWN RIGHT FREE FROM ANY CLAIM OF PLEDGOR OR ANY RIGHT OF
REDEMPTION.  EACH SALE SHALL BE MADE TO THE HIGHEST BIDDER, BUT LENDER RESERVES
THE RIGHT TO REJECT ANY AND ALL BIDS AT SUCH SALE WHICH, IN ITS DISCRETION, IT
SHALL DEEM INADEQUATE.  DEMANDS OF PERFORMANCE, EXCEPT AS OTHERWISE HEREIN
SPECIFICALLY PROVIDED FOR, NOTICES OF SALE, ADVERTISEMENTS AND THE PRESENCE OF
PROPERTY AT SALE ARE HEREBY WAIVED AND ANY SALE HEREUNDER MAY BE CONDUCTED BY AN
AUCTIONEER OR ANY OFFICER OR AGENT OF LENDER.  PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER AS THE PROXY AND ATTORNEY IN FACT OF PLEDGOR
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED
SHARES, WITH FULL POWER OF

5


--------------------------------------------------------------------------------





SUBSTITUTION TO DO SO.  THE APPOINTMENT OF LENDER AS PROXY AND ATTORNEY IN FACT
IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION
DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT OF
LENDER AS PROXY AND ATTORNEY IN FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT.  NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.


(B)           IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT
ONE SALE, SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE OBLIGATIONS, OR IF
THE PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY OF SUCH SALES, THE
HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO LENDER, IN ITS
DISCRETION, THAT THE PROCEEDS OF THE SALES OF THE WHOLE OF THE PLEDGED
COLLATERAL WOULD BE UNLIKELY TO BE SUFFICIENT TO DISCHARGE ALL THE OBLIGATIONS,
LENDER MAY, ON ONE OR MORE OCCASIONS AND IN ITS DISCRETION, POSTPONE ANY OF SAID
SALES BY PUBLIC ANNOUNCEMENT AT THE TIME OF SALE OR THE TIME OF PREVIOUS
POSTPONEMENT OF SALE, AND NO OTHER NOTICE OF SUCH POSTPONEMENT OR POSTPONEMENTS
OF SALE NEED BE GIVEN, ANY OTHER NOTICE BEING HEREBY WAIVED;  PROVIDED, HOWEVER,
THAT ANY SALE OR SALES MADE AFTER SUCH POSTPONEMENT SHALL BE AFTER TEN (10)
DAYS’ NOTICE TO PLEDGOR.


(C)           IF, AT ANY TIME WHEN LENDER IN ITS SOLE DISCRETION DETERMINES,
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THAT, IN CONNECTION WITH ANY ACTUAL OR CONTEMPLATED EXERCISE OF ITS RIGHTS (WHEN
PERMITTED UNDER THIS SECTION 8) TO SELL THE WHOLE OR ANY PART OF THE PLEDGED
SHARES HEREUNDER, IT IS NECESSARY OR ADVISABLE TO EFFECT A PUBLIC REGISTRATION
OF ALL OR PART OF THE PLEDGED COLLATERAL PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (OR ANY SIMILAR STATUTE THEN IN EFFECT) (THE “ACT”), PLEDGOR SHALL,
IN AN EXPEDITIOUS MANNER, CAUSE THE PLEDGED ENTITIES TO:


(I)            PREPARE AND FILE WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) A REGISTRATION STATEMENT WITH RESPECT TO THE PLEDGED SHARES AND IN
GOOD FAITH USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME AND REMAIN EFFECTIVE;


(II)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND
TO COMPLY WITH THE PROVISIONS OF THE ACT WITH RESPECT TO THE SALE OR OTHER
DISPOSITION OF THE PLEDGED SHARES COVERED BY SUCH REGISTRATION STATEMENT
WHENEVER LENDER SHALL DESIRE TO SELL OR OTHERWISE DISPOSE OF THE PLEDGED SHARES;

6


--------------------------------------------------------------------------------





(III)          FURNISH TO LENDER SUCH NUMBERS OF COPIES OF A PROSPECTUS AND A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE ACT, AND SUCH
OTHER DOCUMENTS AS LENDER MAY REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR
OTHER DISPOSITION OF THE PLEDGED SHARES BY LENDER;


(IV)          USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
PLEDGED SHARES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AND
PUERTO RICO AS LENDER SHALL REQUEST, AND DO SUCH OTHER REASONABLE ACTS AND
THINGS AS MAY BE REQUIRED OF IT TO ENABLE LENDER TO CONSUMMATE THE PUBLIC SALE
OR OTHER DISPOSITION IN SUCH JURISDICTIONS OF THE PLEDGED SHARES BY LENDER;


(V)           FURNISH, AT THE REQUEST OF LENDER, ON THE DATE THAT SHARES OF THE
PLEDGED COLLATERAL ARE DELIVERED TO THE UNDERWRITERS FOR SALE PURSUANT TO SUCH
REGISTRATION OR, IF THE SECURITY IS NOT BEING SOLD THROUGH UNDERWRITERS, ON THE
DATE THAT THE REGISTRATION STATEMENT WITH RESPECT TO SUCH PLEDGED SHARES BECOMES
EFFECTIVE, (A) AN OPINION, DATED SUCH DATE, OF THE INDEPENDENT COUNSEL
REPRESENTING SUCH REGISTRANT FOR THE PURPOSES OF SUCH REGISTRATION, ADDRESSED TO
THE UNDERWRITERS, IF ANY, AND IN THE EVENT THE PLEDGED SHARES ARE NOT BEING SOLD
THROUGH UNDERWRITERS, THEN TO LENDER, IN CUSTOMARY FORM AND COVERING MATTERS OF
THE TYPE CUSTOMARILY COVERED IN SUCH LEGAL OPINIONS; AND (B)A COMFORT LETTER,
DATED SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF SUCH
REGISTRANT, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND IN THE EVENT THE PLEDGED
SHARES ARE NOT BEING SOLD THROUGH UNDERWRITERS, THEN TO LENDER, IN A CUSTOMARY
FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED BY SUCH COMFORT
LETTERS AND AS THE UNDERWRITERS OR LENDER SHALL REASONABLY REQUEST.  THE OPINION
OF COUNSEL REFERRED TO ABOVE SHALL ADDITIONALLY COVER SUCH OTHER LEGAL MATTERS
WITH RESPECT TO THE REGISTRATION IN RESPECT OF WHICH SUCH OPINION IS BEING GIVEN
AS LENDER MAY REASONABLY REQUEST.  THE LETTER REFERRED TO ABOVE FROM THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SHALL ADDITIONALLY COVER SUCH OTHER
FINANCIAL MATTERS (INCLUDING INFORMATION AS TO THE PERIOD ENDING NOT MORE THAN
FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH LETTER) WITH RESPECT TO THE
REGISTRATION IN RESPECT OF WHICH SUCH LETTER IS BEING GIVEN AS LENDER MAY
REASONABLY REQUEST; AND


(VI)          OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE BUT NOT LATER THAN 18 MONTHS
AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT
COVERING THE PERIOD OF AT LEAST 12 MONTHS BEGINNING WITH THE FIRST FULL MONTH
AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH EARNINGS
STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE ACT.


(D)           ALL EXPENSES INCURRED IN COMPLYING WITH SECTION 8(C) HEREOF,
INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES (INCLUDING ALL
EXPENSES INCIDENT TO FILING WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS,
INC.), PRINTING EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL FOR THE REGISTRANT,
THE FEES AND EXPENSES OF COUNSEL FOR LENDER, EXPENSES OF THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING ANY SPECIAL AUDITS INCIDENT TO OR
REQUIRED BY ANY SUCH REGISTRATION) AND EXPENSES OF COMPLYING WITH THE SECURITIES
OR BLUE SKY LAWS OR ANY JURISDICTIONS, SHALL BE PAID BY PLEDGOR.


(E)           IF, AT ANY TIME WHEN LENDER SHALL DETERMINE TO EXERCISE ITS RIGHT
TO SELL THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL HEREUNDER, SUCH PLEDGED
COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER,
BE EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT OF 1933, AS

7


--------------------------------------------------------------------------------





AMENDED (OR ANY SIMILAR STATUTE THEN IN EFFECT) (THE “ACT”)/THE ACT, LENDER MAY,
IN ITS DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH
PLEDGED COLLATERAL OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH
CIRCUMSTANCES AS LENDER MAY DEEM NECESSARY OR ADVISABLE, BUT SUBJECT TO THE
OTHER REQUIREMENTS OF THIS SECTION 8, AND SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION OR TO CAUSE THE SAME TO BE EFFECTED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IN ANY SUCH EVENT, LENDER IN ITS DISCRETION (I)
MAY, IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS, PROCEED TO MAKE SUCH PRIVATE
SALE NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE PURPOSE OF
REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF COULD BE OR SHALL HAVE BEEN
FILED UNDER SAID ACT (OR SIMILAR STATUTE), (II) MAY APPROACH AND NEGOTIATE WITH
A SINGLE POSSIBLE PURCHASER TO EFFECT SUCH SALE, AND (III) MAY RESTRICT SUCH
SALE TO A PURCHASER WHO IS AN ACCREDITED INVESTOR UNDER THE ACT AND WHO WILL
REPRESENT AND AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED
COLLATERAL OR ANY PART THEREOF.  IN ADDITION TO A PRIVATE SALE AS PROVIDED ABOVE
IN THIS SECTION 8, IF ANY OF THE PLEDGED COLLATERAL SHALL NOT BE FREELY
DISTRIBUTABLE TO THE PUBLIC WITHOUT REGISTRATION UNDER THE ACT (OR SIMILAR
STATUTE) AT THE TIME OF ANY PROPOSED SALE PURSUANT TO THIS SECTION 8, THEN
LENDER SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION OR CAUSE THE SAME TO BE
EFFECTED BUT, IN ITS DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF
LAW), MAY REQUIRE THAT ANY SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE
CONDUCTED SUBJECT TO RESTRICTIONS:

(A)          AS TO THE FINANCIAL SOPHISTICATION AND ABILITY OF ANY PERSON
PERMITTED TO BID OR PURCHASE AT ANY SUCH SALE;

(B)           AS TO THE CONTENT OF LEGENDS TO BE PLACED UPON ANY CERTIFICATES
REPRESENTING THE PLEDGED COLLATERAL SOLD IN SUCH SALE, INCLUDING RESTRICTIONS ON
FUTURE TRANSFER THEREOF;

(C)           AS TO THE REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON
BIDDING OR PURCHASING AT SUCH SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL
INFORMATION ABOUT PLEDGOR AND SUCH PERSON’S INTENTIONS AS TO THE HOLDING OF THE
PLEDGED COLLATERAL SO SOLD FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TO THE DISTRIBUTION THEREOF; AND

(D)          AS TO SUCH OTHER MATTERS AS LENDER MAY, IN ITS DISCRETION, DEEM
NECESSARY OR APPROPRIATE IN ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO
TO REGISTER) MAY BE EFFECTED IN COMPLIANCE WITH THE BANKRUPTCY CODE AND OTHER
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE ACT AND ALL
APPLICABLE STATE SECURITIES LAWS.


(F)            PLEDGOR RECOGNIZES THAT LENDER MAY BE UNABLE TO EFFECT A PUBLIC
SALE OF ANY OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE
OR MORE PRIVATE SALES THEREOF IN ACCORDANCE WITH CLAUSE (E) ABOVE.  PLEDGOR ALSO
ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS
LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  LENDER SHALL BE UNDER NO OBLIGATION TO DELAY
A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE PLEDGED ENTITY TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE
ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF PLEDGOR AND THE PLEDGED
ENTITY WOULD AGREE TO DO SO.


(G)           PLEDGOR AGREES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW
THAT FOLLOWING THE

8


--------------------------------------------------------------------------------





OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT IT WILL NOT AT ANY
TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY APPRAISAL, VALUATION, STAY,
EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR HEREAFTER IN FORCE IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT, OR THE ABSOLUTE SALE OF THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL OR THE POSSESSION THEREOF BY ANY
PURCHASER AT ANY SALE HEREUNDER, AND PLEDGOR WAIVES THE BENEFIT OF ALL SUCH LAWS
TO THE EXTENT IT LAWFULLY MAY DO SO.  PLEDGOR AGREES THAT IT WILL NOT INTERFERE
WITH ANY RIGHT, POWER AND REMEDY OF LENDER PROVIDED FOR IN THIS AGREEMENT OR NOW
OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE, OR THE
EXERCISE OR BEGINNING OF THE EXERCISE BY LENDER OF ANY ONE OR MORE OF SUCH
RIGHTS, POWERS OR REMEDIES.  NO FAILURE OR DELAY ON THE PART OF LENDER TO
EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AND NO NOTICE OR DEMAND WHICH MAY BE
GIVEN TO OR MADE UPON PLEDGOR BY LENDER WITH RESPECT TO ANY SUCH REMEDIES SHALL
OPERATE AS A WAIVER THEREOF, OR LIMIT OR IMPAIR LENDER’S RIGHT TO TAKE ANY
ACTION OR TO EXERCISE ANY POWER OR REMEDY HEREUNDER, WITHOUT NOTICE OR DEMAND,
OR PREJUDICE ITS RIGHTS AS AGAINST PLEDGOR IN ANY RESPECT.


(H)           PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 8 WILL CAUSE IRREPARABLE INJURY TO LENDER, THAT LENDER
SHALL HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, AGREES THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 8
SHALL BE SPECIFICALLY ENFORCEABLE AGAINST PLEDGOR, AND PLEDGOR HEREBY WAIVES AND
AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF
SUCH COVENANTS EXCEPT FOR A DEFENSE THAT THE OBLIGATIONS ARE NOT THEN DUE AND
PAYABLE IN ACCORDANCE WITH THE AGREEMENTS AND INSTRUMENTS GOVERNING AND
EVIDENCING SUCH OBLIGATIONS.


9.             WAIVER.  NO DELAY ON LENDER’S PART IN EXERCISING ANY POWER OF
SALE, LIEN, OPTION OR OTHER RIGHT HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY
BE GIVEN TO OR MADE UPON PLEDGOR BY LENDER WITH RESPECT TO ANY POWER OF SALE,
LIEN, OPTION OR OTHER RIGHT HEREUNDER, SHALL CONSTITUTE A WAIVER THEREOF, OR
LIMIT OR IMPAIR LENDER’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OF
SALE, LIEN, OPTION, OR ANY OTHER RIGHT HEREUNDER, WITHOUT NOTICE OR DEMAND, OR
PREJUDICE LENDER’S RIGHTS AS AGAINST PLEDGOR IN ANY RESPECT.


10.           ASSIGNMENT.  LENDER MAY ASSIGN, INDORSE OR TRANSFER ANY INSTRUMENT
EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS AS PROVIDED IN, AND IN ACCORDANCE
WITH, THE LOAN AGREEMENT, AND THE HOLDER OF SUCH INSTRUMENT SHALL BE ENTITLED TO
THE BENEFITS OF THIS AGREEMENT.


11.           TERMINATION.  IMMEDIATELY FOLLOWING THE TERMINATION DATE, LENDER
SHALL DELIVER TO PLEDGOR THE PLEDGED COLLATERAL PLEDGED BY PLEDGOR AT THE TIME
SUBJECT TO THIS AGREEMENT AND ALL INSTRUMENTS OF ASSIGNMENT EXECUTED IN
CONNECTION THEREWITH, FREE AND CLEAR OF THE LIENS HEREOF AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, ALL OF PLEDGOR’S OBLIGATIONS HEREUNDER SHALL AT SUCH
TIME TERMINATE.


12.           LIEN ABSOLUTE.  ALL RIGHTS OF LENDER HEREUNDER, AND ALL
OBLIGATIONS OF PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF:


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE LOAN AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR EVIDENCING
ANY OBLIGATIONS;


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY PART OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO ANY DEPARTURE

9


--------------------------------------------------------------------------------





FROM THE LOAN AGREEMENT,  ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT GOVERNING OR EVIDENCING ANY OBLIGATIONS;


(C)           ANY EXCHANGE, RELEASE OR N N PERFECTION OF ANY OTHER COLLATERAL,
OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY
GUARANTY, FOR ALL OR ANY OF THE OBLIGATIONS;


(D)           THE INSOLVENCY OF ANY CREDIT PARTY; OR


(E)           ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, PLEDGOR.


13.           RELEASE.  PLEDGOR CONSENTS AND AGREES THAT LENDER MAY AT ANY TIME,
OR FROM TIME TO TIME, IN ITS DISCRETION:


(A)           RENEW, EXTEND OR CHANGE THE TIME OF PAYMENT, AND/OR THE MANNER,
PLACE OR TERMS OF PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS; AND


(B)           EXCHANGE, RELEASE AND/OR SURRENDER ALL OR ANY OF THE COLLATERAL
(INCLUDING THE PLEDGED COLLATERAL), OR ANY PART THEREOF, BY WHOMSOEVER
DEPOSITED, WHICH IS NOW OR MAY HEREAFTER BE HELD BY LENDER IN CONNECTION WITH
ALL OR ANY OF THE OBLIGATIONS; ALL IN SUCH MANNER AND UPON SUCH TERMS AS LENDER
MAY DEEM PROPER, AND WITHOUT NOTICE TO OR FURTHER ASSENT FROM PLEDGOR, IT BEING
HEREBY AGREED THAT PLEDGOR SHALL BE AND REMAIN BOUND UPON THIS AGREEMENT,
IRRESPECTIVE OF THE VALUE OR CONDITION OF ANY OF THE COLLATERAL, AND
NOTWITHSTANDING ANY SUCH CHANGE, EXCHANGE, SETTLEMENT, COMPROMISE, SURRENDER,
RELEASE, RENEWAL OR EXTENSION, AND NOTWITHSTANDING ALSO THAT THE OBLIGATIONS
MAY, AT ANY TIME, EXCEED THE AGGREGATE PRINCIPAL AMOUNT THEREOF SET FORTH IN THE
LOAN AGREEMENT, OR ANY OTHER AGREEMENT GOVERNING ANY OBLIGATIONS.  PLEDGOR
HEREBY WAIVES NOTICE OF ACCEPTANCE OF THIS AGREEMENT, AND ALSO PRESENTMENT,
DEMAND, PROTEST AND NOTICE OF DISHONOR OF ANY AND ALL OF THE OBLIGATIONS, AND
PROMPTNESS IN COMMENCING SUIT AGAINST ANY PARTY HERETO OR LIABLE HEREON, AND IN
GIVING ANY NOTICE TO OR OF MAKING ANY CLAIM OR DEMAND HEREUNDER UPON PLEDGOR. 
NO ACT OR OMISSION OF ANY KIND ON LENDER’S PART SHALL IN ANY EVENT AFFECT OR
IMPAIR THIS AGREEMENT.


14.           REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST
PLEDGOR OR ANY PLEDGED ENTITY FOR LIQUIDATION OR REORGANIZATION, SHOULD PLEDGOR
OR ANY PLEDGED ENTITY BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF PLEDGOR’S OR A PLEDGED ENTITY’S ASSETS, AND SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE
LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED
BY ANY OBLIGEE OF THE OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE”,
“FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE OBLIGATIONS SHALL BE REINSTATED
AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED, REDUCED,
RESTORED OR RETURNED.


15.           MISCELLANEOUS.


(A)           LENDER MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH
AGENTS OR EMPLOYEES

10


--------------------------------------------------------------------------------





AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
ITS DUTIES HEREUNDER.


(B)           PLEDGOR AGREES TO PROMPTLY REIMBURSE LENDER FOR ACTUAL OUT OF
POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES,
INCURRED BY LENDER IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF THIS
AGREEMENT.


(C)           NEITHER LENDER, NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION LAWFULLY TAKEN OR
OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT
FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(D)           THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS
AND ASSIGNS (INCLUDING A DEBTOR IN POSSESSION ON BEHALF OF PLEDGOR), AND SHALL
INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, LENDER AND ITS SUCCESSORS AND
ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CONNECTICUT APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT
MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR
AND ON BEHALF OF LENDER AND PLEDGOR.


16.           SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OR PROVISIONS
HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW,
SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR EFFECT THOSE PORTIONS OF
THIS AGREEMENT WHICH ARE VALID.


17.           NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE OR
SERVE UPON ANY OTHER A COMMUNICATION WITH RESPECT TO THIS AGREEMENT, EACH SUCH
NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION
SHALL BE IN WRITING AND EITHER SHALL BE DELIVERED IN PERSON OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH PROPER POSTAGE
PREPAID, OR BY FACSIMILE TRANSMISSION AND CONFIRMED BY DELIVERY OF A COPY BY
PERSONAL DELIVERY OR UNITED STATES MAIL AS OTHERWISE PROVIDED HEREIN:

If to Lender, at:

 

NEW STREAM COMMERCIAL FINANCE, LLC

38C Grove Street

Ridgefield, Connecticut 06877

Attention:

William Steward

Fax No.:

(203) 702-5377

 

 

If to Pledgor, at:

 

AYIN HOLDING COMPANY, INC.

17314 SH 249, Suite 230

Houston, Texas 77064

Attention:

Jimmy R. Taylor, President

Fax No.:

(281) 807-4188

 

11


--------------------------------------------------------------------------------




or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered (i) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (ii) upon transmission, when sent by telecopy or other similar
facsimile transmission (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States Mail as otherwise
provided in this Section 17, (iii) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid, or (iv) when delivered, if
hand delivered by messenger.  Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to the persons designated above to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.


18.           SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT
ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER
AND ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH SHALL, COLLECTIVELY AND SEPARATELY, CONSTITUTE ONE
AGREEMENT.


20.           BENEFIT OF LENDER.  ALL SECURITY INTERESTS GRANTED OR CONTEMPLATED
HEREBY SHALL BE FOR THE BENEFIT OF LENDER, AND ALL PROCEEDS OR PAYMENTS REALIZED
FROM THE PLEDGED COLLATERAL IN ACCORDANCE HEREWITH SHALL BE APPLIED TO THE
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

AYIN HOLDING COMPANY, INC.

 

 

 

By:

/s/ Jimmy R. Taylor

 

 

Name:

Jimmy R. Taylor

 

 

Title:

President

 

 

 

 

 

 

NEW STREAM COMMERCIAL FINANCE, LLC

 

 

 

By:

/s/ James J. McKay

 

 

Name:

James J. McKay

 

 

Title:

President

 

 

Pledge Agt. Sig Page


--------------------------------------------------------------------------------




SCHEDULE I

PLEDGED SHARES

Pledged Entity

 

Class
of Stock

 

Stock Certificate
Number(s)

 

Number
of Shares

 

Percentage of
Outstanding Shares

 

Ayin Tower Management Services, Inc.

 

Common

 

1

 

1,000

 

100

%

 


--------------------------------------------------------------------------------




SCHEDULE II

PLEDGE AMENDMENT

This Pledge Amendment, dated                           ,       is delivered
pursuant to Section 6(d) of the Pledge Agreement referred to below.  All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Pledge Agreement.  The undersigned hereby certifies that the
representations and warranties in Section 5 of the  Pledge Agreement are and
continue to be true and correct, both as to the instruments and shares pledged
prior to this Pledge Amendment and as to instruments and shares pledged pursuant
to this Pledge Amendment.  The undersigned further agrees that this Pledge
Amendment may be attached to that certain Pledge Agreement, dated November   ,
2006, between undersigned, as Pledgor, and New Stream Commercial Finance, LLC
(the “Pledge Agreement”) and that the Pledged Shares listed on this Pledge
Amendment shall be and become a part of the Pledged Collateral referred to in
said  Pledge Agreement and shall secure all Obligations referred to in said
Pledge Agreement.  The undersigned acknowledges that any instruments or shares
not included in the Pledged Collateral at the discretion of Lender may not
otherwise be pledged by Pledgor to any other Person or otherwise used as
security for any obligations other than the Obligations.

AYIN HOLDING COMPANY, INC.

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

Name and Address of Pledgor

 

Pledged
Entity

 

Class
of
Stock

 

Certificate Numbers(s)

 

Numbers
of
Shares

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------